DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on March 27, 2021, is acknowledged. 
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 27, 2021. 

Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities: 
claims 1 and 10 is a typographical error and should recite “atomically smooth.”  
Claim 16 recites that “the third layer of AlN has a surface morphology showing layer growth.”  Since claim 16 appears to correspond to claim 9 it is assumed applicants intended to recite that “the fourth layer of AlN has a surface morphology showing layer growth.”  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
In ¶[0078] of corresponding U.S. Patent Appl. Publ. No. 2020/0035482 reference is made to “square data points” in Fig. 10.  However, the referenced data points in Fig. 10 appear to be in the shape of triangles.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the offcut angle in claims 2 and 11, the thickness of the first layer in claims 4 and 13, the V-III ratio in claims 5-7 and 14, and the temperature range of 800 to 1,100 °C in claim 17 are not mentioned in the specification.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
claims 1 and 10 is a relative term which renders the claims indefinite.  The term "atomically smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since neither the specification nor the claims as originally filed clearly specify the surface roughness range over which the surface is considered to be “atomically smooth,” its recitation in claims 1 and 10 is therefore considered to be indefinite.  Dependent claims 2-9 and 11-18 are similarly rejected due to their dependence on claim 1 or 10.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2009/0008647 to Li, et al. (hereinafter “Li”) in view of U.S. Patent Appl. Publ. No. 2014/0103289 to Liao, et al. (“Liao”) and further in view of U.S. Patent Appl. Publ. No. 2016/0247885 to Shatalov, et al. (“Shatalov”). 
Regarding claim 1, Li teaches a method for forming a multi-layer AIN buffer structure on silicon (see, e.g., the Abstract, Figs. 1-10, and entire reference), the method comprising:
providing a (111) oriented silicon substrate having a top surface (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach providing a Si(111) substrate in step (1002)); 
depositing, at a predetermined temperature range, a first layer of AIN on the top surface (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach depositing a first AlN layer (304) at a temperature of 1,000 to 1,200 °C in step (1004));
using first and second precursor materials, characterized by a first V-III ratio, to deposit, at a temperature range, a plurality of AIN islands forming a second layer overlying and in contact with the first layer (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a second AlN layer (306) from Al- and N-containing precursor gases at a temperature of 500 to 800 °C and a III-V ratio 
using the first and second precursor materials, characterized by a second V-III ratio, to deposit, at the predetermined temperature range, a third layer of AIN, the third layer overlying and in contact with the islands and the first layer between the islands, forming domains (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a third AlN layer (308) from Al- and N-containing precursor gases at a temperature of 1,000 to 1,200 °C and a III-V ratio of from 500 to 4,000 onto the second AlN layer (306) which, due to the growth conditions employed, necessarily overlies and is in contact with the islands of the second layer and results in the formation of domains); and
using the first and second precursor materials, characterized by a third V-III ratio, to deposit, at the predetermined temperature range, a fourth layer of AIN, the fourth layer overlying and in contact with the third layer, wherein the fourth layer is characterized by a fourth layer top surface that is anatomically smooth (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a fourth layer in the form of a graded Al1-xGaxN layer (310) with x changing from 0 to 1 Al- and N-containing precursor gases at a temperature of 1,000 to 1,200 °C with a III/V ratio from 500 to 4,000 which, due to the growth conditions employed, necessarily produces an atomically smooth surface).  
Li does not explicitly teach that the first layer of AlN is deposited using atomic layer deposition.  However, in Figs. 1-2 and ¶¶[0213]-[0234] as well as elsewhere throughout the entire reference Liao teaches an analogous system and method for the growth of AlN 
Li does not explicitly teach that the second layer is deposited at the predetermined temperature range as claimed and, even if it is assumed arguendo, that Li does not explicitly teach the formation of a plurality of islands in the second layer, domains in the third layer, and an atomically smooth fourth layer, this would have been obvious in view of the teachings of Shatalov.  In Fig. 2 and ¶¶[0035]-[0047] as well as elsewhere throughout the entire reference Shatalov teaches a method of reducing dislocations and relieving thermal stresses in AlN films grown on a Si substrate (12).  This is achieved by growing an initial nucleation layer (14) at a growth temperature in the range of 600 to 1,300 °C and a V/III ratio of 100 to 50,000 in order to produce a plurality of nucleation islands (14A) and (14B).  This is then followed by the growth of a cavity-containing layer (16) which grows laterally and forms domains between the islands (14A) and (14B) at a temperature in the overlapping range of 800 to 1,500 °C and a V/III ratio of between 100 and 10,000.  Finally, an AlN-based semiconductor layer (18) is grown on top of the prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Li teaches that the substrate has an offcut angle between -1 degree and + 1 degree (see, e.g., ¶[0030] which teaches the use of a Si(111) substrate; furthermore, since the substrate is nominally Si(111), the miscut angle is necessarily in the vicinity of zero).  Alternatively, in Fig. 9 and ¶¶[0067]-[0069] Shatalov teaches that the substrate (72) can include an incline at the surface (73) which is equal to or greater than 0.6° and equal to or less than 3°, which overlaps the claimed range, in order to control the size and number of nucleation islands.  
Regarding claim 3, Li teaches that the predetermined temperature range is between 1000°C and 1200°C (see, e.g., ¶¶[0044]-[0049] which teach that the first (304), third (308), and fourth (310) AlN-containing layers are grown at the same predetermined temperature range of 1,000 to 1,200 °C), but does not explicitly teach that the second layer is also grown at the predetermined temperature range as claimed.  However, as noted supra with respect to the rejection of claim 1, in Fig. 2 and ¶¶[0035]-[0047] as well as elsewhere throughout the entire reference Shatalov teaches a method of reducing dislocations and relieving thermal stresses in AlN films grown on a Si substrate (12).  This is achieved by growing an initial nucleation layer (14) at a growth temperature in the range of 600 to 1,300 °C, a cavity-containing layer (16) in the overlapping range of 800 to 1,500 °C, and an AlN-based semiconductor layer (18) at a growth temperature in the overlapping range of between 1,100 to 1,600 °C.  In ¶[0039] and ¶¶[0040]-[0041] and Shatalov specifically teaches that the growth mode is controlled primarily by adjusting the V/III ratio rather than the temperature such that island growth is promoted in layer (14) while island coalescence and layer growth is promote in layers (16) and (18).  Thus, a person of ordinary skill in the art would recognize that each of the first (14), second (16), 
Regarding claim 4, Li teaches that the first layer has a thickness between 0.3 nm and 10nm (see, e.g., ¶[0031] which teaches that the first AlN layer (304) has a thickness in the range of 10 to 50 nm which touches the claimed range).  
Regarding claim 5, Li does not explicitly teach that the first V-III ratio is between 700 and 1000.  However, as noted supra with respect to the rejection of claim 1, in ¶[0044] Shatalov teaches that the nucleation layer (14) may be grown at a V/III ratio in the range of between 100 and 50,000 which substantially overlaps the claimed range.  
Regarding claim 6, Li does not explicitly teach that the second V-III ratio is between 300 and 700.  However, as noted supra with respect to the rejection of claim 1, in ¶[0045] Shatalov teaches that the cavity-containing layer (15) may be grown at a V/III ratio in the range of between 100 and 10,000 which substantially overlaps the claimed range.  
Regarding claim 7, Li does not explicitly teach that the third V-III ratio is between 10 and 200.  However, as noted supra with respect to the rejection of claim 1, in ¶[0046] Shatalov teaches that the semiconductor layer (18) may be grown at a V/III ratio in the range of between 1 and 2,500 which substantially overlaps the claimed range.  
Regarding claim 8, Li teaches that the third layer contains multiple crystalline domains (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a third AlN supra with respect to the rejection of claim 1, in Fig. 2 and ¶¶[0035]-[0047] as well as elsewhere throughout the entire reference Shatalov teaches the growth of a cavity-containing layer (16) which grows laterally and forms domains between the islands (14A) and (14B) at a temperature in the overlapping range of 800 to 1,500 °C and a V/III ratio of between 100 and 10,000.  In ¶[0039] and ¶¶[0040]-[0041] and Shatalov specifically teaches that the growth mode is controlled primarily by adjusting the V/III ratio rather than the temperature such that island growth is promoted in layer (14) while island coalescence and layer growth is promote in layers (16) and (18).  In this regard the crystalline AlN which grows from the top of islands (14A) and (14B) and are separated by cavities (16A) and (16B) are considered as being comprised of multiple crystalline domains.  
Regarding claim 9, Li teaches that the fourth layer has a surface morphology showing layer growth (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a fourth layer in the form of a graded Al1-xGaxN layer (310) with x changing from 0 to 1 Al- and N-containing precursor gases at a temperature of 1,000 to 1,200 °C with a III/V ratio from 500 to 4,000; furthermore, since the graded Al1-xGaxN layer (310) is grown under the same conditions as recited in claim 1, it must necessarily produce the same results, namely a layer growth mode).  Alternatively, as noted supra with respect to the rejection of claim 1, in Fig. 2 and ¶¶[0035]-[0047] as well as elsewhere throughout the entire reference Shatalov teaches 
Regarding claim 10, Li teaches a method of forming a multi-layer buffer structure on silicon (see, e.g., the Abstract, Figs. 1-10, and entire reference), the method comprising:
providing a (111) oriented silicon substrate having a top surface; forming on the top surface, at a first temperature range, a first multilayer buffer structure comprising AIN films (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach providing a Si(111) substrate in step (1002) and forming a multilayer buffer structure comprised of a plurality of AlN films (304), (306), (308), and (310));
forming on top of the first multilayer buffer structure, at a second temperature range, a second multilayer buffer structure comprising AlGaN films (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a first graded Al1-xGaxN layer (310) and a fixed composition Al1-xGaxN layer (312) on top of the first multilayer buffer structure comprised of a plurality of AlN films (304), (306), (308), and (310); furthermore, the Al1-xGaxN layers (310) and (312) are grown at a 1-xGaxN layer (310) is graded with x ranging from 0 up to 1, each change in x with increasing thickness may be considered as a separate Al1-xGaxN layer having a specific x at a given thickness which therefore means that the graded Al1-xGaxN layer (310) may be considered as being comprised of a plurality of layers with the bottom-most layer being the 4th AlN layer as claimed and the upper film being the second multilayer buffer structure comprising AlGaN as claimed); and 
growing, at a third temperature range, a first epitaxial GaN layer directly overlying and in contact with the second multilayer buffer structure (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a GaN layer (314) directly overlying and in contact with the fixed composition Al1-xGaxN layer (312));
wherein forming the first multilayer buffer structure comprises:
depositing a first layer of AIN overlying and in direct contact with the top surface (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach depositing a first AlN layer (304) at a temperature of 1,000 to 1,200 °C in step (1004)); 
using first and second precursor materials, characterized by a first V-III ratio, to deposit a plurality of AIN islands forming a second layer overlying and in contact with the first layer (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a third AlN layer (308) from Al- and N-containing precursor gases at a temperature of 1,000 to 1,200 °C and a III-V ratio of from 500 to 4,000 which, due to the growth conditions 
using the first and second precursor materials, characterized by a second V-III ratio, to deposit a third layer of AIN, the third layer overlying and in contact with the islands and the first layer between the islands, forming domains (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a third AlN layer (308) from Al- and N-containing precursor gases at a temperature of 1,000 to 1,200 °C and a III-V ratio of from 500 to 4,000 which, due to the growth conditions employed, necessarily overlies and is in contact with the islands of the second layer and forms domains); and
using the first and second precursor materials, characterized by a third V-III ratio, to deposit a fourth layer of AIN, the fourth layer overlying and in contact with the third layer, wherein the fourth layer is characterized by a fourth layer top surface that is anatomically smooth  (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a fourth layer in the form of a graded Al1-xGaxN layer (310) with x changing from 0 to 1 at a temperature of 1,000 to 1,200 °C with a III/V ratio from 500 to 4,000 which, due to the growth conditions employed, necessarily produces an atomically smooth surface);
wherein forming the second multilayer buffer structure comprises:
forming an AlxGa1-xN layer directly overlying and in direct contact with the fourth layer of AIN, where 0 < x =< 0.9 (see, e.g., Figs. 3 & 6 and 1-xGaxN layer (310) and a fixed composition Al1-xGaxN layer (312) on top of the first multilayer buffer structure comprised of a plurality of AlN films (304), (306), (308), and (310); it is noted that since the Al1-xGaxN layer (310) is graded with x ranging from 0 up to 1, each change in x with increasing thickness may be considered as a separate Al1-xGaxN layer having a specific x at a given thickness which therefore means that the graded Al1-xGaxN layer (310) may be considered as being comprised of a plurality of layers with the bottom-most layer being the 4th AlN layer and a middle or upper film being the second multilayer buffer structure comprising AlxGa1-xN with 0 < x ≤ 0.9 as claimed); and 
forming an AlyGa1-yN layer directly overlying and in contact with the AlxGa1-xN layer, where y < = x (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a fixed composition Al1-xGaxN layer (312) on top of the first graded Al1-xGaxN layer (310); it is again noted that since the Al1-xGaxN layer (310) is graded with x ranging from 0 up to 1, each change in x with increasing thickness may be considered as a separate Al1-xGaxN layer having a specific x at a given thickness which therefore means that the graded Al1-xGaxN layer (310) may be considered as being comprised of a plurality of layers with the bottom-most layer being the 4th AlN layer, a middle layer being the second multilayer buffer structure comprising Al1-xGaxN, and a top layer being the AlxGa1-xN layer, where y < = x as claimed). 

Li does not explicitly teach that the second AlN layer is deposited at the predetermined temperature range as claimed and, even if it is assumed arguendo, that Li does not explicitly teach the formation of a plurality of islands in the second layer, domains in the third layer, and an atomically smooth fourth layer, along with an AlxGa1-xN layer directly overlying and in direct contact with the fourth layer of AIN, this would have been obvious in view of the teachings of Shatalov.  In Fig. 2 and ¶¶[0035]-[0047] as well as elsewhere throughout the entire reference Shatalov teaches a method of reducing dislocations and relieving thermal stresses in AlN films grown on a Si substrate (12).  This is achieved by growing an initial nucleation layer (14) at a growth temperature in the range of 600 to 1,300 °C and a V/III ratio of 100 to 50,000 in order to produce a plurality of prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 11, Li teaches that the substrate has an off-cut angle between -1 degree and + 1 degree (see, e.g., ¶[0030] which teaches the use of a Si(111) substrate; furthermore, since the substrate is nominally Si(111), the miscut angle is necessarily in the vicinity of zero).  Alternatively, in Fig. 9 and ¶¶[0067]-[0069] Shatalov teaches that the substrate (72) can include an incline at the surface (73) which is equal to or greater than 0.6° and equal to or less than 3°, which overlaps the claimed range, in order to control the size and number of nucleation islands.
Regarding claim 12, Li teaches that the first temperature range is between 1000 °C and 1200 °C (see, e.g., ¶¶[0044]-[0049] which teach that the first (304), third (308), and fourth (310) AlN-containing layers are grown at the same predetermined temperature range of 1,000 to 1,200 °C), but does not explicitly teach that the second layer is also grown at the predetermined temperature range as claimed.  However, as noted supra with respect to the rejection of claim 10, in Fig. 2 and ¶¶[0035]-[0047] as well as elsewhere throughout the entire reference Shatalov teaches a method of reducing dislocations and relieving thermal stresses in AlN films grown on a Si substrate (12).  This is achieved by growing an initial nucleation layer (14) at a growth temperature in the range of 600 to 1,300 °C, a cavity-containing layer (16) in the overlapping range of 800 to 1,500 °C, and an AlN-based semiconductor layer (18) at a growth temperature in the overlapping range of between 1,100 to 1,600 °C.  In ¶[0039] and ¶¶[0040]-[0041] and 
Regarding claim 13, Li teaches that the first layer has a thickness between 0.3 nm and 10 nm (see, e.g., ¶[0031] which teaches that the first AlN layer (304) has a thickness in the range of 10 to 50 nm which touches the claimed range).
Regarding claim 14, Li does not explicitly teach that the first V-III ratio is between 700 and 1000, the second V-III ratio is between 300 and 700, and the third V-III ratio is between 10 and 200.  However, as noted supra with respect to the rejection of claim 10, in ¶[0044] Shatalov teaches that the nucleation layer (14) may be grown at a V/III ratio in the range of between 100 and 50,000, in ¶[0045] Shatalov teaches that the cavity-containing layer (15) may be grown at a V/III ratio in the range of between 100 and 10,000, and in ¶[0046] Shatalov teaches that the semiconductor layer (18) may be grown at a V/III ratio in the range of between 1 and 2,500, all of which substantially overlap the claimed ranges.
Regarding claim 15, Li teaches that the third layer contains multiple crystalline domains (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a third AlN supra with respect to the rejection of claim 10, in Fig. 2 and ¶¶[0035]-[0047] as well as elsewhere throughout the entire reference Shatalov teaches the growth of a cavity-containing layer (16) which grows laterally and forms domains between the islands (14A) and (14B) at a temperature in the overlapping range of 800 to 1,500 °C and a V/III ratio of between 100 and 10,000.  In ¶[0039] and ¶¶[0040]-[0041] and Shatalov specifically teaches that the growth mode is controlled primarily by adjusting the V/III ratio rather than the temperature such that island growth is promoted in layer (14) while island coalescence and layer growth is promote in layers (16) and (18).  In this regard the crystalline AlN which grows from the top of islands (14A) and (14B) and are separated by cavities (16A) and (16B) are considered as being comprised of multiple crystalline domains.
Regarding claim 19, Li teaches that the third layer of AIN has a surface morphology showing layer growth (see, e.g., Figs. 3 & 6 and ¶¶[0030]-[0052] which teach the growth of a fourth layer in the form of a graded Al1-xGaxN layer (310) with x changing from 0 to 1 Al- and N-containing precursor gases at a temperature of 1,000 to 1,200 °C with a III/V ratio from 500 to 4,000; furthermore, since the graded Al1-xGaxN layer (310) is grown under the same conditions as recited in claim 1, it must necessarily produce the same results, namely a layer growth mode).  Alternatively, as noted supra with respect to the rejection of claim 10, in Fig. 2 and ¶¶[0035]-[0047] as well as elsewhere throughout the entire reference Shatalov teaches the growth of an AlN-based semiconductor layer (18) on top of the cavity-containing layer (16) at a growth temperature in the overlapping range of between 1,100 to 1,600 °C and a V/III ratio of between 1 and 2,500.  In ¶[0039] and ¶¶[0040]-[0041] and Shatalov 
Regarding claim 17, Li teaches that the second temperature range is between 800 °C and 1100°C (see, e.g., ¶¶[0049]-[0050] which teaches that the Al1-xGaxN layers (310) and (312) may be grown at a temperature in the overlapping range of 1,000 to 1,200 °C).  
Regarding claim 18, Li teaches that the second temperature range is between 900°C and 1200°C (see, e.g., ¶¶[0049]-[0050] which teaches that the Al1-xGaxN layers (310) and (312) may be grown at a temperature in the overlapping range of 1,000 to 1,200 °C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714